Exhibit 10.2

AVAYA  INC.  2004 LONG  TERM  INCENTIVE  PLAN (“PLAN”)
FORM OF TIME VESTING RESTRICTED  STOCK  UNIT  AWARD  AGREEMENT FOR SENIOR
OFFICERS

Name

 

 

 

Grant Date

 

Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

You have been granted as of the Grant Date set forth above,                     
restricted stock units (“Restricted Stock Units”). Upon termination of the
restrictions related thereto, each Restricted Stock Unit will be converted into
one share of Avaya Inc. (“Avaya”) common stock, par value $.01 (“Shares”),
subject to the terms and conditions of the Plan and this Agreement.

1.               Vesting of Award.  The Restricted Stock Units shall vest and
become nonforfeitable on the following schedule; 50% on the second anniversary
of the Grant Date, and 50% on the third anniversary of the Grant Date (the date
on which any Restricted Stock Unit vests being the “Vesting Date” for such
Restricted Stock Unit).  The period beginning on the Grant Date hereof and
ending on the day prior to the Vesting Date for a Restricted Stock Unit is
herein referred to as the “Restriction Period” with respect to such Restricted
Stock Unit.

2.  Termination of Employment.  Upon termination of your employment for any
reason other than death, disability or termination under the Company’s Force
Management Plan, each as described below, including without limitation,
retirement and termination as a result of your employer ceasing to be either
Avaya or a Subsidiary, any Restricted Stock Units that are not vested shall be
forfeited and cancelled. Transfer to and from Avaya and any Subsidiary shall not
be considered a termination of employment for purposes of this Agreement.  Nor
shall it be considered a termination of employment for purposes of this
Agreement if you are placed on an approved leave of absence, unless the
Committee shall otherwise determine.

(a)                                  Death - If you die prior to the Vesting
Date, the Restricted Stock Units will become nonforfeitable, the Restriction
Period will end and the award will be paid as soon as practicable after the date
of death as specified in Section 3.

(b)                                 Disability - “Disability” means termination
of employment under circumstances where you qualify for and receive payments
under a long-term disability pay plan maintained by Avaya or any Subsidiary or
as required by or available under applicable local law.  Upon termination of
your employment prior to the Vesting Date as a result of your Disability the
Restricted Stock Units will become nonforfeitable, the Restriction Period will
end and the award will be paid at time of termination as specified in Section 3.

(c)                                  Force Management Plan (FMP) -  “FMP” means
termination of employment under one of the Company’s Involuntary Separation
Plans where the employee is placed “At Risk.”  “At Risk” means a Company
initiated termination other than for cause.  “At Risk” does not include any
termination that is caused by, as a result of or otherwise related to a “Change
in Control” as defined in the Avaya Inc. Special Severance Plan.  If your
employment is terminated under the FMP, the number of Restricted Stock Units
under this Award that will vest will be determined by multiplying the number of
Restricted Stock Units subject to this Award by a fraction, the numerator of
which shall be equal to the number of complete months since the Grant Date you
were employed by Avaya or any Subsidiary, and the denominator of which shall be
equal to the number of complete months in the Restriction Period, and by
subtracting from this product the number of Restricted Stock Units subject to
this Award that vested prior to the date of termination without regard to this
paragraph.

3.               Payment of Shares.   As soon as practicable after termination
of the Restriction Period, the Company will deliver a certificate representing
the Shares being distributed to you or to your legal representative.

4.               No Right of Employment.  Neither the Plan nor this Restricted
Stock Unit Award shall be construed as giving you the right to be retained in
the employ of Avaya or any Subsidiary.

5.               Taxes.  Avaya shall deduct or cause to be deducted from, or
collect or cause to be collected with respect to, your Restricted Stock Units
any federal, state, or local taxes required by law to be withheld or paid with
respect to your Restricted Stock Units, and you or your legal representative or
beneficiaries shall be required to pay any


--------------------------------------------------------------------------------




                        such amounts.  Avaya shall have the right to take such
action as may be necessary, in Avaya’s opinion, to satisfy such obligations.

6.               Beneficiary.  You may, in accordance with procedures
established by the Committee, designate one or more beneficiaries to receive all
or part of this award in case of your death, and you may change or revoke such
designation at any time.  Such designation shall not be effective unless and
until the Senior Vice President- Human Resources shall determine, on advice of
counsel, that resale of Shares by your beneficiary(ies) does not require any
registration, qualification, consent or approval of any securities exchange or
governmental or regulatory agency or authority.  In the event of your death, any
portion of this Award that is subject to such a designation (to the extent such
designation is valid, effective and enforceable under this Agreement and
applicable law) shall be distributed to such beneficiary or beneficiaries in
accordance with this Agreement.  Any other portion of this Award shall be
distributed to your estate.  If there shall be any question as to the legal
right of any beneficiary to receive a distribution hereunder, or to the extent
your designation is not effective, such portion will be delivered to your
estate, in which event neither Avaya nor any Subsidiary shall have any further
liability to anyone with respect to such award.

7.               Transferability.  Unless otherwise provided for in the Plan,
you may not transfer, pledge, assign, sell or otherwise alienate your Restricted
Stock Units.

8.               Confidentiality; Non-solicitation; Recoupment of Profits.

(a)                                  You recognize and acknowledge that during
your employment with Avaya you have had access to highly confidential and
proprietary Company information and trade secrets (“Proprietary Information,” as
described herein) and the use, misappropriation or disclosure of  Proprietary
Information would cause irreparable injury to Avaya; and it is essential to the
protection of Avaya’s good will and to the maintenance of Avaya’s competitive
position that Proprietary Information be kept secret and that you not disclose 
Proprietary Information to others or use any Proprietary Information to your own
advantage or the advantage of any third parties.  For purposes of this
Agreement, the term “Proprietary Information” shall include any and all
information, in any form whatsoever, including but not limited to, hard copy,
computer floppy diskette, CD, CD-ROM drive, information retained in electronic
storage, or other information storage means, relating to Avaya’s technology;
techniques; processes; tools; research and development; market research, data
and strategy; and, information relating to sales, pricing and customers,
including customer-specific sales information, pricing policies and strategies.

(b)                                 You further recognize and acknowledge that
it is vital for the proper protection of Avaya’s legitimate interests that
during the term of your employment and for a period of one (1) year from the
date of termination of your Avaya employment you may not directly or indirectly:
(i) solicit, induce, or attempt to induce employees of Avaya or any affiliate of
Avaya to terminate their employment with, or otherwise cease their relationship
with Avaya or any affiliated company; or (ii)  solicit, induce, hire or attempt
to solicit, induce or hire any employee of Avaya to work or provide services to
any third party; or (iii) solicit to divert or take away or attempt to divert or
to take away, the business or patronage of any of Avaya’s clients, customers or
accounts, or prospective clients, customers or accounts.  Insofar as the
restrictions set forth in this paragraph prohibit the solicitation, inducement
or attempt to hire a licensed attorney who is employed at Avaya, they shall not
apply to you if you are a licensed attorney and the restrictions contained
herein are illegal, unethical or unenforceable under the laws, rules and
regulations of the jurisdiction in which you are licensed as an attorney.

(c)                                  You agree that if you violate the terms of
this Section (a) or (b), this Agreement will be cancelled immediately in its
entirety, and any benefit already paid out within twelve (12) months prior to
Avaya’s notice to you of such violation shall, at the sole discretion of Avaya,
be required to be repaid to Avaya within ten (10) business days of Avaya’s
demand of you in writing.  Further, insofar as any violation of this Section (a)
or (b) may cause harm or injury to Avaya which may not be calculable or remedial
by way of monetary damages, you understand and acknowledge that Avaya may
initiate an action in law or in equity to prevent you from engaging in any
conduct which is in violation of this Section (a) or (b) and/or to initiate an
action to recoup any and all profits you have earned as a result of this
Agreement.

(d)                                 If any restriction set forth in this Section
is found by a court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic areas as to which it
may be enforceable.


--------------------------------------------------------------------------------




(e)                                  You understand and agree that the
restrictions contained in this Section are necessary for the protection of the
business and goodwill of Avaya and are expressly considered by you to be
reasonable for such purpose.

9.               Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to principles of conflicts of law.

10.         Subject to Plan.  This Agreement and grant of Restricted Stock Units
are subject to all of the terms and conditions of the Plan.

 

Please indicate your acceptance of terms 1-10, and acknowledge that you have
received a copy of the Plan, as currently in effect, by signing at the place
provided and returning the original of this Agreement.

 

 

ACCEPTED AND AGREED:

 

Avaya Inc.

SIGNATURE

 

 

 

BY

 


--------------------------------------------------------------------------------